263 F.2d 146
59-1 USTC  P 9221
UNITED STATES of America, Appellant,v.John E. MURDOCK and Wife, Vera S. Murdock, Appellees.
No. 13517.
United States Court of Appeals Sixth Circuit.
Jan. 5, 1959.

Charles K. Rice, Lee A. Jackson, Grant W. Wiprud, Washington, D.C., Millsaps Fitzhugh and Edward N. Vaden, Memphis, Tenn., for appellant.
Lowell W. Taylor, Memphis, Tenn., for appellees.
Before ALLEN, Chief Judge, SIMONS, Circuit Judge, and KENT, District judge.
PER CURIAM.


1
The General Insurance Agency of Tennessee, a corporation, distributed to its stockholders, including taxpayers here, certain shares of stock of the Universal Security Insurance Company and Apex Realty Company, which had been purchased for cash by General Insurance Agency.


2
The sole question on this appeal is whether such distribution of stock constituted a re-organization within the intent of Section 112(g)(1)(D) of the Internal Revenue Code of 1939, 26 U.S.C.A. 112(g)(1)(D), so that the gain realized by the stockholders of the General Insurance Agency upon distribution of the stock was nontaxable under Section 112(b)(11) of the Internal Revenue Code of 1939.


3
District Judge Marion S. Boyd in comprehensive findings of fact and conclusions of law found that such distribution by General Insurance Agency was a nontaxable 'spin-off' within the meaning of Section 112(b)(11).


4
For the reasons stated by the District Judge in his findings of fact and conclusions of law the judgment in favor of the taxpayers in affirmed.